Citation Nr: 1454487	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  04-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to February 1989, January 1991 to October 1991, and September 2000 to May 2001, which included a tour of duty in Southwest Asia during the Gulf War from February 1991 to September 1991.  This appeal originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In May 2007, November 2010, and July 2012, the Board remanded the case to the RO for additional development of the claim on appeal (as well as other claims).  

In a June 2013 decision, the Board (i.e., via a different Veterans Law Judge than is presently reviewing the appeal) denied service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate that part of the Board's decision that denied service connection for a low back disability (the Board had also remanded an issue regarding a skin disease), and to remand the case to the Board.  The Court in April 2014 granted the Joint Motion.  

It is noted that while the present appeal has been pending, several other service connection claims were also on appeal.  However, they are no longer in appellate status given that the Board and RO have now granted in full most of the benefits sought on appeal, such as service connection for meningioma, headaches, skin disease (status post varicella and xerosis), and hypertension.  As for a claim of service connection for muscle pain to include as due to undiagnosed illness, the Board denied this claim in a July 2012 decision, which the Veteran then appealed to the Court; in an October 2013 Memorandum Decision, the Court deemed the claim abandoned because the Veteran had made no arguments regarding it.  As for a claim of service connection for a skin disease diagnosed as tinea versicolor, the Board denied that claim in a May 2014 decision.  

The Board also notes that multiple other issues of service connection (degenerative arthritis of the shoulders, hips, knees, and spine; peripheral neuropathy of the left and right lower extremities; and radiculopathy of the left and right lower extremities) were denied by the RO in an October 2011 rating decision.  The Veteran initiated an appeal of that decision with the filing of a notice of disagreement in November 2011, following which the RO issued a statement of the case in March 2014 on those claims.  As the Veteran did not thereafter perfect his appeal with regard to the claims by timely filing a substantive appeal, the sole issue on appeal to be addressed is the claim of service connection for a low back disability.  

Finally, the Board notes that in October 2014 additional evidence was received at the Board in the form of statements of the Veteran and his attorney and a private medical opinion dated in October 2014.  Such evidence was not itself accompanied by a waiver of initial consideration by the RO, in accordance with 38 C.F.R. § 20.1304, but the Veteran had earlier submitted a waiver in June 2014 in regard to any additional evidence submitted in his appeal.  


FINDING OF FACT

Competent evidence shows that it is at least as likely as not that the Veteran's current low back disability, diagnosed as multilevel lumbar spondylosis with herniated disc at L4-5 and clinical evidence of left lumbar radiculopathy, is related to his period of service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, service connection for a low back disability, diagnosed as multilevel lumbar spondylosis with herniated disc at L4-5 and clinical evidence of left lumbar radiculopathy, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges he has a low back disability that is traceable to his experiences in service.  In statements, he asserts that his low back disability is a result of heavy lifting (carrying heavy packs to different sites on a daily basis) while working as a cashier while stationed in Saudi Arabia.  He also asserts that his back pain recurred while he was deployed to Bosnia in 2000.  Records in the file show that on his initial claim filed in 2003, he stated that he has had a back condition since 2000.  In a February 2004 notice of disagreement statement, he related his back disability to his service in the Persian Gulf (in 1991).  More recently, in a September 2009 signed statement, he attributed his low back disability to anthrax pills administered during service.

The Veteran served on active duty from July 1988 to February 1989, January 1991 to October 1991, and September 2000 to May 2001, which included a tour of duty in Southwest Asia during the Gulf War from February 1991 to September 1991.  His service medical records do not show any complaints, diagnosis, or treatment for a low back disability.  Indeed, the Veteran reports having had back pain in service but acknowledges that he did not seek treatment during service.  Therefore, on the basis of the service records alone, a low back disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Moreover, after each of period of service, there is no X-ray evidence of arthritis of the low back within the first post-service year.  To the contrary, X-ray evidence of arthritis of the low back is not documented until August 2003, approximately two years after his third period of active service.  Thus, as degenerative changes in the Veteran's low back were not shown within the one-year presumptive period after discharge from service, presumptive service connection for arthritis as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

After his last period of active service in May 2001, private and VA records document a current low back disability.  On an August 2003 VA examination report, the diagnoses were lumbar myositis, posterolateral disc herniation at L4/5, and lumbar degenerative joint disease.  A November 2005 private magnetic resonance imaging (MRI) scan, similar to an earlier scan in June 2005, showed evidence of L4-5 soft disc herniation with central spinal canal stenosis with severe compression of the thecal sac and crowding of the cauda equina, as well as disc bulges.  An October 2009 X-ray of the lumbosacral spine noted small anterior osteophytes along the thoracic and lumbar spine.  A March 2010 MRI of the lumbar spine noted multilevel degenerative changes of the lumbar spine with narrowing of the central spinal canal and bilateral neural foramina.  An August 2012 VA examiner diagnosed multilevel lumbar spondylosis with herniated disc at L4-5 and clinical evidence of left lumbar radiculopathy.  

Given the definitive evidence of a current disability, the Board now turns to the question of whether service connection for the current low back disability may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  (The Board will not address whether there is sufficient evidence to grant the Veteran's claim under the continuity of symptomatology theory of entitlement, 38 C.F.R. § 3.303(b), as directed by the Court in April 2014, in light of the outcome of the following discussion, which analyzes a recent medical opinion added to the record in October 2014.)  

In that regard, the record contains private and VA medical opinions that address the question of the etiology of the Veteran's low back disability.  In a February 2010 opinion, Dr. N. Ortiz Valentin, a private physician, stated that it was more probable than not that the Veteran's back problems were secondary to his duties in service.  In an August 2012 report, a VA examiner determined that it was less likely than not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury, event, or illness.  In an October 2014 opinion, Dr. A. Ali, a private physician, concluded that the Veteran more likely than not developed his low back disability due to stress upon his back while in service.  

After careful consideration of the opinions, it is the judgment of the Board that the competent evidence is at least in equipoise that the origins of the Veteran's diagnosed low back disability are traceable to his military service.  

Dr. Ortiz Valentin stated that the Veteran was in good state of health prior to service, but since his return, he presented with a series of problems, to include a back disorder, that was more probable than not service connected.  However, there is no indication that this physician had the benefit of reviewing the Veteran's claims file before rendering her opinion, or that she even conducted a comprehensive examination of the Veteran for the purpose of rendering an opinion.  As such, the probative value of Dr. Ortiz Valentin's opinion is somewhat limited.  The VA examiner, on the other hand, clearly conducted a complete physical examination of the Veteran and reviewed the claims file including the service treatment records and Dr. Ortiz Valentin's statement.  Further, he cited to the Veteran's reports concerning the development of low back pain during service.  Thus, his opinion - stating essentially that there was no evidence in the claims file to support a relationship between the Veteran's current low back findings and his military service - may be viewed as more thorough than the private opinion and entitled to greater evidentiary weight.  Like the opinion of Dr. Ortiz Valentin, the recent opinion of Dr. Ali was not based on personal examination of the Veteran.  In any case, as seen with her numerous citations to pertinent records in the file, Dr. Ali's conclusion was based on a review of in-service and post-service medical records, including VA examination reports and Dr. Ortiz Valentin's opinion.  Moreover, her conclusion, which was also based on medical expertise from more than 15 years as a physician treating patients with chronic back pain, was well reasoned.  She determined that given the condition of the Veteran's lower spine in 2003, his post-service occupation as an accountant without any injury to his lower back, his age, and the progressive nature of his disability that was inconsistent with normal aging, the current low back disability was likely attributable to in-service stress on the back from carrying heavy loads, as claimed by the Veteran.   

Extending the benefit of the doubt to this claim in accordance with 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran's low back disability, diagnosed as multilevel lumbar spondylosis with herniated disc at L4-5 and clinical evidence of left lumbar radiculopathy, is shown to have been incurred in service.  Accordingly, the claim of entitlement to direct service connection under 38 C.F.R. § 3.303(d), based on a disability first diagnosed after service being related to service, is substantiated.  


      ORDER ON NEXT PAGE



ORDER

The appeal seeking service connection for a low back disability, diagnosed as multilevel lumbar spondylosis with herniated disc at L4-5 and clinical evidence of left lumbar radiculopathy, is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


